Citation Nr: 0103334	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  94-34 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from April 1970 to May 1971.  
He died in May 1993, and the appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 1993.  In September 1998, the Board issued a 
decision which, in pertinent part, denied the claim for 
service connection for  the cause of the veteran's death.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims ("Court").  In 
a memorandum decision dated in April 2000, the Board's 
decision as to that issue was vacated, and the matter was 
remanded to the Board for further action.  


REMAND

According to the death certificate, the veteran died in May 
1993, at the age of 42 years, due to cardiorespiratory 
failure, due to cerebral hemorrhage, due to cerebrovascular 
accident.  Multiple sclerosis was listed as another 
significant condition contributing to death but not related 
to the immediate cause.  At the time of his death, service 
connection was in effect for multiple sclerosis, assigned a 
60 percent rating.  However, by rating action dated in 
September 1998, a combined rating of 90 percent for multiple 
sclerosis was granted, effective in September 1991.  

In the April 2000 memorandum decision, the Court found that 
the Board had not provided adequate reasons and bases for 
favoring a VA opinion over the opinion of a private 
physician.  Moreover, the Court found that the Board failed 
to discuss multiple sclerosis as a contributory cause of 
death, pursuant to 38 C.F.R. § 3.312(c).  The Court remanded 
the case for a "more detailed inquiry into the nature of a 
possible relationship between the veteran's MS and his 
death."  The Court indicated there was to be additional 
development, to include obtaining an opinion from an 
independent medical expert, pursuant to 38 C.F.R. § 
20.901(a), (d).   

Additionally, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, and redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 C.F.R. § 3.312(a) (2000).  For a service-connected 
disability to be the principle cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b).

Contributory cause of death is addressed in 38 C.F.R. § 
3.312(c), which provides:

(1)  A contributory cause of death is 
inherently one not related to the 
principal cause.  In determining whether 
the service-connected disability 
contributed to death, it must be shown 
that it contributed substantially or 
materially; that it combined to cause 
death; that it aided or lent assistance 
to the production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection. 
. . .
(3) Service-connected diseases or 
injuries involving active processes 
affecting vital organs should receive 
careful consideration as a contributory 
cause of death, the primary cause being 
unrelated, from the viewpoint of whether 
there were resulting debilitating effects 
and general impairment of health to an 
extent that would render the person 
materially less capable of resisting the 
effects of other disease or injury 
primarily causing death.  Where the 
service-connected condition affects vital 
organs as distinguished from muscular or 
skeletal functions and is evaluated as 
100 percent disabling, debilitation may 
be assumed.

(4) There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can be 
anticipated irrespective of coexisting 
conditions, but, even in such cases, 
there is for consideration whether there 
may be a reasonable basis for holding 
that a service-connected condition was of 
such severity as to have a material 
influence in accelerating death. In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

The VA medical opinion provided in August 1997 was uncertain 
as to the contributory effect of the veteran's multiple 
sclerosis on his death, noting that it was impossible to 
answer whether the multiple sclerosis had hastened death on 
the basis of the information in the claims folder.  The RO 
was also unable to obtain additional information from the 
physician who had previously provided an opinion in June 
1993, that multiple sclerosis resulted in "inflammation of 
the brain, frequently leading to stroke."  Reviewing the 
records of the veteran's terminal hospitalization in May 
1993, it is noted that a neurosurgical consultation was 
obtained from that physician while the veteran was 
hospitalized; however, this consultation is not of record.  
Since this consultation report may provide both more 
information for an opinion, as well as more information from 
the physician who provided both the consultation and the June 
1993 opinion, the consultation report should be obtained.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain from the Hoag 
Memorial Hospital Presbyterian (address in 
hospital records in claims file) the 
report of the neurosurgical consultation 
provided by J. R. Doty, M.D., while the 
veteran was hospitalized from May 5 to 7, 
1993.  

2.  Thereafter, the file should be 
forwarded to a physician who is board 
certified in neurology for an opinion as 
to the likelihood that the veteran's 
multiple sclerosis was related to the 
cause of the veteran's death, in 
particular, whether it was a contributory 
cause of death, as defined in 38 C.F.R. § 
3.312(c).  The claims file, to include a 
complete copy of this remand, must be 
reviewed by the physician, in conjunction 
with the opinion.  The opinion should 
address the following:  
? whether it is at least as likely as not 
that multiple sclerosis contributed 
substantially or materially to cause 
death, that it combined to cause death, 
or that it aided or lent assistance to 
the production of death; 
? whether it is at least as likely not 
that there were resulting debilitating 
effects and general impairment of 
health, due to multiple sclerosis, to 
an extent that they rendered the 
veteran materially less capable of 
resisting the effects of the disease or 
injury which was the primary cause of 
death; or 
? whether there is a reasonable basis for 
holding that multiple sclerosis, a 
service-connected condition, was of 
such severity as to have a material 
influence in accelerating death.  
The complete rationale for all conclusions 
should be provided.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000).  

4.  Thereafter, the RO should readjudicate 
the claim, with consideration to all 
factors involved in contributory cause of 
death, set forth in 38 C.F.R. § 3.312(c) 
(2000).  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with an 
appropriate supplemental statement of the 
case (SSOC), and given adequate 
opportunity to respond.  The case should 
then be forwarded to the Board for further 
action/review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	GEORGE R. SENYK
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


